Case 17-30112        Doc 1018      Filed 11/16/18 Entered 11/16/18 14:46:18          Desc Main
                                   Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA


In Re:                                                Case No.: 17-30112

Vanity Shop of Grand Forks,                           Chapter 11

                       Debtor.


STIPULATION FOR SETTLEMENT OF ADMINISTRATIVE CLAIM OF ORACLE
                        AMERICA, INC.


         Creditor Oracle America, Inc. (“Oracle”) as successor in interest to Netsuite, Inc. filed

an Application for Allowance of Administrative Claim in the sum of $9,980.28 on October

19, 2018 (“Application”). [Doc. 957] As a result of discussions between counsel to the Plan

Administrator and counsel to Oracle, the parties have reached a settlement resolving the

Application.

         Pursuant to the Third Plan of Liquidation dated July 18, 2018 [Doc. 799], the Plan

Administrator has authority pursuant to Section 7.2(c)(ii) to compromise and resolve

objections to claims without the need for Bankruptcy Court approval. Accordingly, the Plan

Administrator and Oracle hereby stipulate and agree Oracle shall be entitled to an

administrative expense claim in the sum of $5,980.28, with the balance of the amount sought

in the Application, in the sum of $4000.00, to be allowed as a general unsecured claim. The

Plan Administrator will direct the claims agent to update the claims register accordingly.
Case 17-30112   Doc 1018   Filed 11/16/18 Entered 11/16/18 14:46:18   Desc Main
                           Document      Page 2 of 3




       16th
Case 17-30112   Doc 1018   Filed 11/16/18 Entered 11/16/18 14:46:18   Desc Main
                           Document      Page 3 of 3
